Exhibit 10.2
COMMON STOCK PURCHASE AGREEMENT
     THIS COMMON STOCK PURCHASE AGREEMENT (the “Agreement”), is made as of
May 27, 2008 by and between Superconductor Technologies Inc., a Delaware
corporation (the “Company”), and                      (the “Investor”).
RECITALS
     A. The Company and the Investor desire to enter into this transaction to
purchase and sell the securities set forth herein pursuant to a currently
effective shelf registration statement on Form S-3, which has at least
$80,000,000 in unallocated securities registered thereunder (Registration Number
333-148115) (the “Registration Statement”), which Registration Statement has
been declared effective in accordance with the Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder (the “Act”), by
the United States Securities and Exchange Commission (the “Commission”).
     B. The Investor wishes to purchase from the Company, and the Company wishes
to sell to the Investor, upon the terms and conditions stated in this Agreement,
1,000,000 shares of common stock, no par value per share, of the Company (the
“Common Stock”), at a purchase price of $3.00 per share.
     NOW, THEREFORE, the Company and the Investor hereby agree as follows:
AGREEMENT
     1. As of the Closing (as defined below) and subject to the terms and
conditions hereof, the Company and the Investor agree that the Investor will
purchase from the Company and the Company will issue and sell to the Investor
one million shares of Common Stock (the “Shares”) for a purchase price of $3.00
per share, or an aggregate purchase price of $3,000,000 (the “Purchase Price”).
     2. The completion of the purchase and sale of the Shares shall occur at a
closing (the “Closing”) which is expected to occur on May 30, 2007 at or about
8:00 a.m., Los Angeles time (unless another time or date shall be agreed upon by
the Company and the Investor).  At the Closing, (i) the Investor shall pay its
Purchase Price to the Company for the Shares to be issued and sold to such
Investor at the Closing, by wire transfer of immediately available funds in
accordance with the Company’s written wire instructions, and (ii) upon
confirmation of receipt of such wire, unless otherwise requested by the Investor
and agreed to by the Company, the Shares purchased by the Investor will be
delivered by electronic book-entry at The Depository Trust Company (“DTC”),
registered in the Investor’s name and address as set forth below, and will be
released by Registrar and Transfer Company, the Company’s transfer agent (the
“Transfer Agent”), to the Investor at the Closing.  After the execution of this
Agreement by the Investor, the Investor shall direct the broker-dealer at which
the account or accounts to be credited with the Shares are maintained to set up
a deposit/withdrawal at custodian (“DWAC”) instructing the Transfer Agent to
credit such account or accounts with the Shares.  The Shares shall be free of
restrictive legends.
     3. The Company has delivered to the Investor and shall file with the
Commission a prospectus and prospectus supplement (collectively the
“Prospectus”), which form a part of the Registration Statement, reflecting the
offering of the Shares in conformity with the Act, including Rule 424(b)
thereunder.  The Investor agrees that such Prospectus may be delivered to it in
electronic form.
     4. The offering and sale of the Shares are being made pursuant to the
Registration Statement and the Prospectus.  The Investor acknowledges that the
Company intends to enter into agreements with certain other investors on
substantially the same form of this Agreement (and at the same price per share)
on or about the date hereof covering (including the Shares being issued
hereunder) up to a total of 2,000,000 shares of Common Stock (the “Offering”)
pursuant to the Registration Statement and the Prospectus. Except for (i) the
Offering, and (ii) issuances of Common Stock (a) to employees, directors and
consultants pursuant to grants under the Company’s equity incentive plan(s),
(b) pursuant to currently outstanding warrants, rights and convertible
securities, and (c) for consideration other than cash or cash equivalents, the
Company will not sell any other shares of Common Stock, whether under the
Registration Statement or pursuant to privately negotiated sales, prior to
August 30, 2008;

 



--------------------------------------------------------------------------------



 



provided, this sentence shall not restrict issuances of Common Stock on terms
more favorable to the Company than the terms provided for in the Offering.
     5. The Company hereby makes the following representations, warranties and
covenants to the Investor:
          (a) The Company is an entity duly incorporated, validly existing and
in good standing under the laws of the state of Delaware, with the requisite
power and authority to own and use its properties and assets and to carry on its
business as currently conducted.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder.  The
execution and delivery of this Agreement by the Company and the issuance of the
Shares have been duly authorized by all necessary action on the part of the
Company and no further consent or action is required by the Company, its board
of directors or its shareholders.  This Agreement has been (or upon delivery
will be) duly executed by the Company and, when delivered in accordance with the
terms hereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as may be
limited by any bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar laws affecting the enforcement of creditors’ rights
generally or by general principles of equity.
          (b) The execution, delivery and performance of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
hereby do not and will not (i) conflict with or violate any provision of the
Company’s articles of incorporation or bylaws, (ii) subject to obtaining the
Required Approvals (as defined below), conflict with, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company debt or
otherwise) or other understanding to which the Company is a party or by which
any property or asset of the Company is bound or affected, or (iii) result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company is
subject (including federal and state securities laws and regulations) and the
rules and regulations of any self-regulatory organization to which the Company
or its securities are subject, or by which any property or asset of the Company
is bound or affected except in each case of clause (ii) or (iii) such as would
not, individually or in the aggregate, have a except have a material adverse
effect on the business, properties, financial condition or results of operations
of the Company as set forth in the Registration Statement and the Prospectus
(exclusive of any amendments or supplements thereto subsequent to the Closing
date) or materially impair the Company’s ability to perform its obligations
under this Agreement (a “Material Adverse Effect”).
          (c) The Company is not required to obtain any consent, waiver,
authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of this Agreement, other than (i) the
required filing of the Prospectus and the Registration Statement,
(ii) applicable state securities law filings, (iii) the required filings with
The Nasdaq Stock Market (the “Trading Market”), and (iv) in all other cases,
where the failure to obtain such consent, waiver, authorization or order, or to
give such notice or make such filing or registration would  not have a Material
Adverse Effect (clauses (i), (ii) and (iii) collectively, the “Required
Approvals”).  The Company has obtained all the Required Approvals, except for
those which will be obtained in the ordinary course prior to the Closing.
          (d) The Shares are duly authorized and, when issued and paid for in
accordance with the terms hereof, will be duly and validly issued, fully paid
and nonassessable, free and clear of all liens, encumbrances and rights of first
refusal, and conform to the description of Common Stock contained in the
Prospectus.  The Company has reserved a sufficient number of duly authorized
shares of common stock to issue all of the Shares.  At the Closing, the Shares
shall have been approved for quotation on the Trading Market.
          (e) The Registration Statement (including any prospectus and
prospectus supplement and all information or documents incorporated by reference
therein) was declared effective by the Commission on February 13, 2008.  The
Registration Statement is effective on the date hereof and no order preventing
or suspending the use of the Registration Statement or any Prospectus has been
or is intended by the Commission to be issued by the Commission.  The term
“Registration Statement” as used in this Agreement means the Registration

 



--------------------------------------------------------------------------------



 



Statement at the time it became effective and as supplemented or amended from
time to time, including all financial schedules and exhibits thereto and all
documents incorporated by reference or deemed to be incorporated by reference
therein.  The Registration Statement, as of the time it was declared effective,
and any amendments or supplements thereto as of the effective date thereof, and
any prospectus included therein complied, and the Prospectus complies, as of the
applicable filing date thereof, in all material respects with the requirements
of the Act, and none of such Registration Statement nor any such Prospectus, nor
any report, schedule, form or statement filed by the Company under the
Securities Exchange Act of 1934 (the “Exchange Act”) pursuant to Sections 13(a)
or 15(d) thereunder and incorporated into the Prospectus, contains or, at the
time of filing with the Commission contained, any untrue statement of material
fact or omits or, at the time of filing with the Commission, omitted to state
any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.  The offering, sale and issuance of the Shares to the
Investor are registered under the Act by the Registration Statement, and no
action taken or omitted to be taken by the Company shall cause such Shares not
to be freely transferable and tradable by the Investor without restriction.  The
Shares are being issued as described in the Registration Statement.
          (f) The Company has not, in the twelve (12) months preceding the date
hereof, received notice from the Trading Market to the effect that the Company
is not in compliance with the listing or maintenance requirements thereof. The
Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in material compliance with the listing and maintenance
requirements for continued trading of the Common Stock on the Trading Market.
The issuance and sale of the Shares hereunder complies in all material respects
with the rules or regulations of the Trading Market.
          (g) During the 30 days prior to the date hereof, the Company has not,
and to its knowledge no one acting on its behalf has, (i) taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Common Stock, (ii) sold, bid for, purchased, or, paid
any compensation for soliciting purchases of, any of the Common Stock, or
(iii) paid or agreed to pay to any Person any compensation for soliciting
another to purchase any other securities of the Company, other than, in the case
of clauses (ii) and (iii), compensation paid to the Company’s placement agent in
connection with the placement of the Common Stock.
          6. The Investor hereby makes the following representations, warranties
and covenants to the Company:
          (a) The Investor is purchasing the Shares for its own account, in the
ordinary course of its business and the Investor has no arrangement with any
Person to participate in the distribution of the Shares.  The Investor
represents that it has received the Prospectus prior to or in connection with
its receipt of this Agreement.  In connection with its decision to purchase the
Shares, the Investor has relied only upon the Prospectus and the documents
incorporated by reference therein, and the representations and warranties of the
Company contained herein.
          (b) The Investor, together with its affiliates (as that term is
defined under Rule 405 of the Act), has not, prior to the date of this
Agreement, sold, offered to sell, solicited offers to buy, disposed of, loaned,
pledged or granted any right with respect to (collectively, a “Disposition”),
the Shares purchased in the Offering.  Such prohibited sales or other
transactions would include, without limitation, effecting any short sale or
having in effect any short position (whether or not such sale or position is
against the box and regardless of when such position was entered into) or any
purchase, sale or grant of any right (including, without limitation, any put or
call option) with respect to the Shares purchased in the offering made by the
Prospectus.
          (c) The Investor shall not issue any press release or make any other
public announcement relating to this Agreement unless (i) the content thereof is
mutually agreed to by the Company and the Investor, or (ii) the Investor is
advised by its counsel that such press release or public announcement is
required by law.  The Investor will timely make all required filings and
disclosures relating to the Investor’s purchase of the Shares as may be required
under the Exchange Act, if any.

 



--------------------------------------------------------------------------------



 



          (d) The Investor has the requisite power and authority to enter into
and to consummate the transactions contemplated by this Agreement and otherwise
to carry out its obligations hereunder.  The execution and delivery of this
Agreement by the Investor and the consummation by it of the transactions
contemplated hereunder have been duly authorized by all necessary action on the
part of the Investor.  This Agreement has been duly executed by the Investor
and, when delivered in accordance with the terms hereof, will constitute the
valid and binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as may be limited by any bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws affecting the enforcement of creditors’ rights generally or by general
principles of equity.
          (e) The Investor understands that nothing in this Agreement or any
other materials presented to the Investor in connection with the purchase or
sale of the Shares constitutes legal, tax or investment advice.  The Investor
has consulted such legal, tax or investment advisors as it, in its sole
discretion, deems necessary or appropriate in connection with its purchase of
the Shares.
          (f) The Investor hereby acknowledges that it is acting independently
from any other investor (and has engaged separate legal counsel) in connection
with the Offering, and that it is not acting as a member of a “group” (as such
term is defined in Rule 13d of the Exchange Act) with any other investor in
connection with the Offering.
          (g) The Investor hereby acknowledges that the Company will pay a
commission to MDB Capital Group LLC of 6% of the gross proceeds of the Offering.
     7. Subject to the provisions of this Section 7, the Company will indemnify
and hold the Investor and its directors, officers, shareholders, partners,
members, employees and agents (each, an “Investor Party”) harmless from any and
all losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation that any such Investor
Party may suffer or incur (the “Indemnified Liabilities”) as a result of or
relating to any breach of any of the representations, warranties, covenants or
agreements made by the Company in this Agreement.  The Company shall not be
liable to any Investor under this provision in respect of any Indemnified
Liability if such liability arises out of any misrepresentation by the Investor
in Section 6 of this Agreement or actions taken by such Investor otherwise than
as explicitly set forth herein.  To the extent that the foregoing undertaking by
the Company may be unenforceable for any reason, the Company shall make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.  If any action shall be
brought against any Investor Party in respect of which indemnity may be sought
pursuant to this Agreement, such Investor Party shall promptly notify the
Company in writing, and the Company shall have the right to assume the defense
thereof with counsel of its own choosing.  Any Investor Party shall have the
right to employ separate counsel in any such action and participate in the
defense thereof (it being understood, however, that the Company shall not be
liable for the expenses of more than one separate counsel (other than local
counsel), reasonably approved by the Company), but the fees and expenses of such
counsel shall be at the expense of such Investor Party except to the extent that
(i) the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of such separate counsel, a material conflict on any material
issue between the position of the Company and the position of such Investor
Party.  The Company will not be liable to any Investor Party under this
Section 7 for any settlement by an Investor Party effected without the Company’s
prior written consent, which shall not be unreasonably withheld or delayed.
     8. The Company shall, by 9:00 a.m. (New York City time) on the day
immediately following the date hereof, issue a press release, disclosing the
material terms of the transactions contemplated hereby.
     9. This Agreement shall be governed by, and construed in accordance with,
the internal laws of the State of Delaware, without giving effect to the
principles of conflicts of law.10. The Company confirms that its has not
provided Investor, in the course of its review of the Company, with any
information that the Company believes constitutes material non-public
information.

 



--------------------------------------------------------------------------------



 



     11. This Agreement may be executed in two or more counterparts, each of
which shall constitute an original, but all of which, when taken together, shall
constitute but one instrument, and shall become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties.

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO COMMON STOCK PURCHASE AGREEMENT WITH SUPERCONDUCTOR
TECHNOLOGIES INC., DATED MAY 27, 2008]
                     IN WITNESS WHEREOF, the Investor and the Company have
caused this Common Stock Purchase Agreement to be duly executed as of the date
first written above.
 

                      Superconductor Technologies Inc.                          
 
                   
 
                   
By:
          By:                           Jeff Quiram       Name:        
President & CEO       Title:                          
 
                                Address:    
 
                   
 
                   
 
                   
 
                   
 
                                Tax ID No:    
 
                                Contact Name:    
 
                   
 
          Tel:                          
 
                                Name in which book-entry should be made (if
different):
 
                                  Number of Shares                          
 
                   

 